Exhibit 10.12

 

SPX FLOW
SUPPLEMENTAL RETIREMENT SAVINGS PLAN

 

As Adopted Effective September 25, 2015

 

--------------------------------------------------------------------------------


 

SPX FLOW
SUPPLEMENTAL RETIREMENT SAVINGS PLAN

 

As Adopted Effective September 25, 2015

 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS

2

1.1

“Accounting Date”

2

1.2

“Administrator”

2

1.3

“Affiliated Company” or “Affiliate”

2

1.4

“Beneficiary”

2

1.5

“Board”

2

1.6

“Code”

2

1.7

“Company”

2

1.8

“Compensation”

2

1.9

“Compensation Committee” or “Committee”

2

1.10

“Deferred Account” or “Account”

2

1.11

“Deferred Mutual Fund”

2

1.12

“Deferred Mutual Fund Unit”

2

1.13

“Dividend Date”

2

1.14

“Employee”

2

1.15

“ERISA”

2

1.16

“Executive Annual Incentive Plan”

3

1.17

“Executive Bonus Plan”

3

1.18

“Participant”

3

1.19

“Plan”

3

1.20

“Plan Year”

3

1.21

“Qualified Savings Plan”

3

1.22

“Recordkeeper”

3

 

 

 

ARTICLE II ELIGIBILITY

4

2.1

Participation

4

2.2

Reduction in Status; Removal From Participation

4

 

 

 

ARTICLE III CONTRIBUTIONS AND DEFERRAL ACCOUNTS

5

3.1

Elections To Contribute

5

3.2

Duration of Election

5

3.3

Company Matching Contributions

5

3.4

Vesting of Participant Deferrals

5

 

 

 

ARTICLE IV PARTICIPANTS’ ACCOUNTS AND INVESTMENT CREDITS

6

4.1

Participants’ Accounts

6

4.2

Deferred Mutual Fund Credits

6

4.3

Selection of Deferred Mutual Funds

6

4.4

Changing Deferred Mutual Funds

6

4.5

Dividends

6

 

 

 

ARTICLE V PAYMENT OF ACCOUNT

7

5.1

Form of Benefit

7

5.2

Election of Payment Option

7

5.3

Commencement of Benefit

7

5.4

Change in Payment Selection for 2005-2008 Calendar Year Accounts

9

 

i

--------------------------------------------------------------------------------


 

5.5

Source of Benefit Payments

9

5.6

Payment at Death of Participant

9

5.7

Beneficiary Designation

9

 

 

 

ARTICLE VI ADMINISTRATION OF THE PLAN

10

6.1

Administration by the Company

10

6.2

General Powers of Administration

10

6.3

409A Compliance

10

 

 

 

ARTICLE VII AMENDMENT OR TERMINATION

11

7.1

Amendment or Termination

11

7.2

Effect of Amendment or Termination

11

 

 

 

ARTICLE VIII GENERAL PROVISIONS

12

8.1

Funding

12

8.2

General Conditions

12

8.3

No Guaranty of Benefits

12

8.4

No Enlargement of Employee Rights

12

8.5

Spendthrift Provision

12

8.6

Applicable Law

12

8.7

Small Benefits

12

8.8

Incapacity of Recipient

12

8.9

Corporate Successor

13

8.10

Unclaimed Benefit

13

8.11

Limitations on Liability

13

8.12

Duties of Participants and Beneficiaries

13

8.13

Taxes and Withholding

13

8.14

Treatment for Other Compensation Purposes

13

 

 

 

ARTICLE IX CHANGE-OF-CONTROL

14

9.1

Benefit Rights Upon Change-of-Control

14

9.2

Definition of Change-of-Control

14

 

 

 

ARTICLE X SPECIAL PROVISIONS

17

10.1

Transfer of Liabilities from Prior Plan

17

 

ii

--------------------------------------------------------------------------------


 

SPX FLOW
SUPPLEMENTAL RETIREMENT SAVINGS PLAN

 

The SPX FLOW Supplemental Retirement Savings Plan (the “Plan”) is adopted
effective September 25, 2015 (the “Effective Date”).  The Plan is established
and maintained by SPX FLOW, Inc. in order to allow an eligible Employee to
(a) make pre-tax salary reduction contributions, and (b) receive Company
matching contributions, in each case, in excess of those permitted by the
Company’s tax-qualified 401(k) plan, known as the “SPX FLOW Retirement Savings
Plan.”

 

The provisions of this Plan are only applicable to Participants who were in the
employ of SPX FLOW, Inc. on or after the Effective Date (except as otherwise
provided in the Plan).

 

As part of the Separation and Distribution Agreement by and between SPX
Corporation and SPX FLOW, Inc. entered into in September 22, 2015 (and as may be
amended from time to time), SPX Corporation and SPX FLOW, Inc. entered into the
Employee Matters Agreement (the “EMA”).  In accordance with the EMA, all
liabilities for Flowco Employees (as defined in the EMA) under the SPX
Corporation Supplemental Retirement Savings Plan (the “Prior Plan”) are to be
transferred to the Plan as of September 25, 2015 and the Plan became liable to
pay all such benefits to such participants.  Section 10.1 of the Plan sets forth
the additional rules applicable to such transferred benefits and transferred
participants.

 

1

--------------------------------------------------------------------------------


 

ARTICLE I

DEFINITIONS

 

Wherever used herein the following terms shall have the meanings hereinafter set
forth:

 

1.1          “Accounting Date” means each business day.

 

1.2          “Administrator” means the Company, as set forth in Section 6.1.

 

1.3          “Affiliated Company” or “Affiliate” means any corporation, trade or
business entity which is a member of a controlled group of corporations, trades
or businesses, or an affiliated service group, of which the Company is also a
member, as provided in Code Sections 414(b), (c), (m) or (o).

 

1.4          “Beneficiary” means the person, trust or estate designated (or
deemed designated) to receive the balance of the Participant’s account under the
Qualified Savings Plan.

 

1.5          “Board” means the Board of Directors of the Company.

 

1.6          “Code” means the Internal Revenue Code of 1986, as amended from
time to time, and any regulations relating thereto.

 

1.7          “Company” means (a) SPX FLOW, Inc., (b) any Affiliated Company or
Affiliate, provided that any such Affiliated Company or Affiliate shall be
included in the definition of “Company” only to the extent determined by action
of the officer of SPX FLOW, Inc. empowered to make such employee benefit
determinations, and (c) any other entity resulting from a reorganization, merger
or consolidation into or with the Company, or a transfer or sale of
substantially all of the assets of the Company.

 

1.8          “Compensation” means the total amount paid to a Participant by the
Company inclusive of bonuses, overtime pay, pre-tax contributions to the
Qualified Savings Plan, and salary reduction contributions to this Plan, but
excluding therefrom those items excluded from Compensation under the Qualified
Savings Plan.  Notwithstanding the foregoing, Compensation shall not be reduced
pursuant to the application of Code Section 401(a)(17), which applies to the
Qualified Savings Plan but shall not be applied to this Plan.

 

1.9          “Compensation Committee” or “Committee” means the Compensation
Committee of the Board.  When used herein, “Committee” shall also include any
person or persons to whom the Committee’s authority has been lawfully delegated.

 

1.10        “Deferred Account” or “Account” means the Participant’s interest in
the Plan and includes separate salary reduction and Company matching
contributions accounts for each of the Deferred Mutual Funds for which Deferred
Mutual Fund Units are credited to Participant Deferred Accounts, as described in
Sections 4.1 and 4.2.  Participant Accounts may be further sub-divided for
different time periods as provided in Section 4.1.

 

1.11        “Deferred Mutual Fund” means a mutual fund or other security
designated by the Compensation Committee for purposes of measuring the value of
a Deferred Account established pursuant to Article IV of the Plan.

 

1.12        “Deferred Mutual Fund Unit” means the equivalent of one share of a
Deferred Mutual Fund.

 

1.13        “Dividend Date” means the payment date of any dividend declared on a
Deferred Mutual Fund.

 

1.14        “Employee” means an employee of the Company who is eligible to
participate under the Qualified Savings Plan (or any successor or replacement to
the Qualified Savings Plan).

 

1.15        “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended.

 

2

--------------------------------------------------------------------------------


 

1.16        “Executive Annual Incentive Plan” means the SPX FLOW Executive
Annual Incentive Plan and each applicable successor or replacement plan to such
plan.

 

1.17        “Executive Bonus Plan” means the Executive Bonus Program under the
SPX FLOW Bonus Plan and each applicable successor or replacement plan to such
plan.

 

1.18        “Participant” means an Employee who is eligible to participate in
this Plan pursuant to Article II hereof who has filed a deferral election and
shall also include a former Employee or current non-eligible Employee who
continues to have an Account under this Plan.

 

1.19        “Plan” means this SPX FLOW Supplemental Retirement Savings Plan.

 

1.20        “Plan Year” means the calendar year.

 

1.21        “Qualified Savings Plan” means the SPX FLOW Retirement Savings Plan
and each predecessor, successor or replacement to the said Qualified Savings
Plan.  For avoidance of doubt, for purposes of determining when and how
deferrals and matching contribution credits are made under the Plan (including,
without limitation, when the Applicable Limitation has been reached), the SPX
Corporation Retirement Savings and Stock Ownership Plan shall be viewed as a
predecessor plan for Participants covered under Section 10.1.

 

1.22        “Recordkeeper” means the organization selected by the Company to
keep information concerning the Account of each Participant in the Plan.

 

Words in the masculine gender shall include the feminine and the singular shall
include the plural, and vice versa, unless qualified by the context.  Any
headings used herein are included for ease of reference only, and are not to be
construed so as to alter the terms hereof.

 

3

--------------------------------------------------------------------------------


 

ARTICLE II

ELIGIBILITY

 

2.1          Participation.

 

(a)           An Employee shall be eligible to be a Participant hereunder if
such Employee (i) is eligible to participate in the Executive Annual Incentive
Plan (as determined under the terms of such plan) and has a pay grade level of H
or above, (ii) is eligible to participate in the Executive Bonus Plan (as
determined under the terms of such plan) and has a pay grade level of H or
above, (iii) had a positive Account balance under the Prior Plan as of
December 31, 2010, or (iv) participates as provided in Section 10.1.

 

For an Employee that meets criteria (i) or (ii) on or after the Effective Date,
and subject to Section 2.2, such Employee shall be eligible to participate in
the Plan depending on when such criteria was met within the Plan Year:

 

(i)                                     if the Employee meets such criteria in a
Plan Year between January 1 and October 31 of such Plan Year, the Employee shall
be eligible to participate in the Plan in the first Plan Year following such
Plan Year; and

 

(ii)                                  if the Employee meets such criteria in a
Plan Year between November 1 and December 31 of such Plan Year, the Employee
shall be eligible to participate in the Plan in the second Plan Year following
such Plan Year.

 

For a Participant who ceases to be eligible to participate in the Plan in
accordance with Section 2.2, and then subsequently again meets the eligibility
criteria described in the first sentence of Section 2.1(a), such Employee’s
eligibility to participate in the Plan again shall be determined in the same
manner as above (with the subsequent meeting of the eligibility criteria keying
when eligibility commences again).

 

For an Employee that meets criteria (iii) and (iv) above, eligibility to
participate in the Plan shall be as provided in Section 10.1.

 

(b)           Eligible Employees shall be notified of their ability to
participate in the Plan and shall be offered the opportunity to make
contributions hereunder, as set forth at Section 3.1 hereof.

 

2.2          Reduction in Status; Removal From Participation.  If an Employee
ceases to meet the eligibility criteria described in the first sentence of
Section 2.1(a), such Employee shall cease to be eligible to participate in the
Plan at the end of the applicable Plan Year and the Participant shall make no
further contributions to this Plan, nor shall the Company make any further
contributions on his behalf.  However, his Deferred Account shall continue to be
held for his benefit pursuant to the terms of this Plan, and it shall continue
to be credited with earnings, gains and losses as provided under Article IV.

 

4

--------------------------------------------------------------------------------


 

ARTICLE III

CONTRIBUTIONS AND DEFERRAL ACCOUNTS

 

3.1          Elections To Contribute.

 

(a)           With respect to a Plan Year, a Participant may elect to have a
percentage of Compensation deferred under this Plan with respect to any
Compensation for services performed during the given Plan Year, even if such
Compensation is paid during the following Plan Year.  Such deferrals shall occur
on a per payroll basis, and shall be credited by the Company to this Plan.  Such
an election with respect to any Plan Year must be made no later than
December 31st of the preceding Plan Year, during the time period prescribed by
the Administrator.  Such elections shall be irrevocable for the applicable Plan
Year after the election deadline provided in the preceding sentence.

 

A Participant may separately elect (i) a basic deferral percentage (in 1%
increments, up to 50% of Compensation, which includes, without limitation,
bonuses except for the bonus (if any) paid under the Executive Bonus Plan and/or
Executive Annual Incentive Plan), and (ii) a supplemental bonus deferral
percentage (in 1% increments, up to 100%), applicable only to the bonus (if any)
paid under the Executive Bonus Plan and/or Executive Annual Incentive Plan.

 

Notwithstanding the foregoing, no deferrals and crediting are made under this
Plan with respect to a Participant until the Applicable Limitation in the
Qualified Savings Plan has been reached for the applicable Plan Year in which
such Compensation was paid.  For these purposes, “Applicable Limitation” means
the limitation on benefits and compensation imposed on the Qualified Savings
Plan by Code Section 401(a)(17).

 

A newly eligible Participant whose eligibility timing is determined pursuant to
the second paragraph of Section 2.1(a) shall make elections to contribute with
respect to the applicable Plan Year in the same manner as provided above.

 

(b)           Notwithstanding the foregoing, the applicable deferral percentages
permitted under this Section 3.1 shall be reduced to the extent required by Code
Section 409A with respect to a newly-eligible Participant (which shall include
an Employee deemed to be “initially eligible” as provided under Code
Section 409A).

 

(c)           The contribution election procedures described in this Section 3.1
shall apply with respect to Participant Compensation in Plan Years after 2015. 
For the 2015 Plan Year, the contribution elections shall be determined according
to the applicable provisions of Section 10.1.  For avoidance of doubt, no
bonuses with respect to services performed in the 2015 Plan Year shall be
eligible for deferral under the Plan, even if paid after the 2015 Plan Year.

 

3.2          Duration of Election.  A Participant’s election to defer
Compensation under this Plan as described at Section 3.1 above shall remain in
effect only for the Plan Year (or portion thereof) for which it applies. 
Notwithstanding any other provision of the Plan to the contrary, a Participant’s
deferral election for a Plan Year shall be cancelled upon the Participant having
his deferrals under the Qualified Saving Plan suspended due to receiving a
hardship distribution under the Qualified Savings Plan.

 

3.3          Company Matching Contributions.  For each Plan Year, a
Participant’s Account under this Plan shall be credited with a matching
contribution equal to a percentage (the same percentage of Compensation as
matched by the Company under the Qualified Savings Plan) of his deferrals for
such Plan Year, to the extent such deferrals have not received a match on that
percentage of Compensation under the Qualified Savings Plan.  The matching
contribution to be made under this Plan shall follow any increase or decrease in
the match made for the Qualified Savings Plan, and shall be made only after the
maximum match has been made under the Qualified Savings Plan.

 

3.4          Vesting of Participant Deferrals.  A Participant shall be fully
vested in all allocations made to his Account pursuant to Section 3.1 and in the
Company matching contribution credits made to his Account pursuant to
Section 3.3.

 

5

--------------------------------------------------------------------------------


 

ARTICLE IV

PARTICIPANTS’ ACCOUNTS AND INVESTMENT CREDITS

 

4.1          Participants’ Accounts.  A separate Deferred Account shall be
established by the Recordkeeper for each Participant which shall accurately
reflect his interest in this Plan.  Each Account shall consist of at least two
sub-Accounts, one for the Participant’s deferrals made to this Plan pursuant to
Section 3.1, and one for the Company matching contribution credits made pursuant
to Section 3.3 (including, for each sub-Account, applicable credited earnings,
gains and losses).

 

Each Participant’s Account shall further be sub-divided into six accounts: one
account for deferral and matching contribution credit amounts (including
applicable credited earnings, gains and losses) attributable to calendar years
before 2005 (the “Pre-2005 Account”), four separate accounts for deferral and
matching contribution credit amounts (including applicable credited earnings,
gains and losses) attributable to each calendar year after 2004 and before 2009
(the “2005-2008 Calendar Year Accounts”), and one account for deferral and
matching contribution credit amounts (including applicable credited earnings,
gains and losses) attributable to calendar years after 2008 (the “Post-2008
Account”).

 

4.2          Deferred Mutual Fund Credits.  The Company shall establish a
Deferred Account for each Participant who makes an election to defer
Compensation, as provided in Section 3.1.  The balance of a Participant’s
Deferred Account is dependent upon the value of the Deferred Mutual Fund Units
in the Deferred Account, and is therefore subject to market fluctuations in
value until distributed to a Participant.

 

4.3          Selection of Deferred Mutual Funds.  Each Participant (and
Beneficiary, as provided at Section 5.6) shall be permitted to direct the manner
in which credits to his Account shall be treated as invested from among such
Deferred Mutual Funds determined by the Compensation Committee from time to time
and communicated to Participants.  Each Participant shall choose the percentage
of his Account treated as invested in each Deferred Mutual Fund provided that
not less than 5% (or such other percentage as set by the Company) of the
Participant’s contributions and Company contributions shall be designated for
any one such Deferred Mutual Fund.  To the extent a Participant (or Beneficiary
if applicable) does not provide any investment direction, the Company may select
a Deferred Mutual Fund for which the Participant (or Beneficiary if applicable)
will be deemed to have directed his Account be invested in.

 

4.4          Changing Deferred Mutual Funds.  A Participant may elect to change
the mix of the Deferred Mutual Fund Units credited to the Participant’s Deferred
Account in accordance with the administrative procedures and rules set by the
Administrator from time to time.

 

4.5          Dividends.  At any time a balance in Deferred Mutual Fund Units is
maintained in an Account, there shall be credited to the Account additional
Deferred Mutual Fund Units on each Dividend Date.  Such additional number of
Deferred Mutual Fund Units shall be determined by reference to the number of
mutual fund shares or other securities that would be issued by the mutual fund
or the issuer of the other securities with respect to the reinvestment of such
dividend.  In the absence of such reinvestment, the number of such additional
Deferred Mutual Units shall be determined by (i) multiplying the total number of
Deferred Mutual Fund Units (including fractional Deferred Mutual Fund Units)
credited to the Account immediately prior to the Dividend Date by the amount of
the dividend per share of the Deferred Mutual Fund and (ii) dividing the product
by the fair market value per share as of such Dividend Date.  Additional
Deferred Mutual Fund Units shall be similarly credited on each Dividend Date on
which a balance in Deferred Mutual Fund Units is maintained in the Account.

 

6

--------------------------------------------------------------------------------


 

ARTICLE V
PAYMENT OF ACCOUNT

 

5.1                               Form of Benefit.

 

(a)                                 At the Participant’s election as provided
under Section 5.2, a Participant’s Pre-2005 Account and 2005-2008 Calendar Year
Accounts (with separate elections for the Pre-2005 Account and each 2005-2008
Calendar Year Account) under this Plan shall be paid in one of the following
forms:

 

(i)                                     In a single lump sum payment.

 

(ii)                                  In periodic annual installments payable
for a period of up to ten (10) years.  So long as the Participant retains funds
in his Account, earnings, gains and losses shall be credited to the Account.

 

(iii)                               In periodic monthly installments, payable
for a period of up to ten (10) years.  So long as the Participant retains funds
in his Account, earnings, gains, and losses shall be credited to the Account.

 

(b)                                 A Participant who made no election with
respect to the Pre-2005 Account under the Prior Plan shall receive a lump sum
payment of the Participant’s Pre-2005 Account, valued and paid on the date of
his or her termination, death or retirement.  A Participant who made no election
with respect to a 2005-2008 Calendar Year Account under the Prior Plan shall
receive a lump sum payment of such 2005-2008 Calendar Year Account, valued and
paid on or as soon as practicable after the date that is six months after the
Participant’s separation from service but not later than 30 days after such date
(subject to the last sentence of Section 5.2(b) and Section 5.4).

 

(c)                                  A Participant’s Post-2008 Account shall be
paid in a single lump sum payment.

 

5.2                               Election of Payment Option.

 

(a)                                 Pre-2005 Account.  With respect to the
Pre-2005 Account, a Participant selected a form of payment under the Prior
Plan.  A Participant may change his election with respect to the Pre-2005
Account at any time that is at least one year prior to his retirement, death,
disability or other termination of employment from the Company.  Notwithstanding
a Participant’s payment election under Section 5.3, payments with respect to the
Pre-2005 Account shall not be made until the year following the year of
termination to the extent a payment would otherwise be subject to Code
Section 162(m).

 

(b)                                 2005-2008 Calendar Year Accounts.  With
respect to a 2005-2008 Calendar Year Account, the Participant selected a form of
payment under the Prior Plan.  A Participant may change his form of payment
election with respect to a 2005-2008 Calendar Year Account only as provided in
Section 5.4 below.  Notwithstanding a Participant’s payment election under
Section 5.3, payments with respect to a 2005-2008 Calendar Year Account shall
not be made until the year following the year of termination to the extent a
payment would otherwise be subject to Code Section 162(m).

 

(c)                                  Post-2008 Account.  With respect to the
Post-2008 Account, no election as to form of payment is permitted under the
Plan.  Notwithstanding Section 5.3, payments with respect to a Post-2008 Account
shall not be made until the year following the year of termination to the extent
a payment would otherwise be subject to Code Section 162(m).

 

5.3                               Commencement of Benefit.

 

(a)                                 Pre-2005 Account.  Except in the case of a
distribution upon death pursuant to Section 5.6 hereof, payment of a
Participant’s Pre-2005 Account under this Plan shall commence at (or as soon as

 

7

--------------------------------------------------------------------------------


 

administratively feasible after) the time selected by the Participant (under the
Prior Plan or this Plan) from the list below, which selection must be made at
least one year prior to the commencement of payment:

 

(i)                                     upon separation from service,

 

(ii)                                  on the date which is a specified number of
months after separation from service, or

 

(iii)                               on a specified date,

 

PROVIDED that the selection of a payment commencement date with respect to the
Pre-2005 Account may be changed (subject to the following sentence) by a
Participant prior to separation from service, so long as the new payment
commencement date is at least one year after the date of change in election.  If
the Administrator receives, within one year of the selected payment commencement
date with respect to the Pre-2005 Account, a new election to change the payment
commencement date, such election will be void, and the prior election will
govern.

 

In no event shall the date for commencement of payments with respect to the
Pre-2005 Account occur prior to separation from service, and notwithstanding any
election to the contrary, benefits shall commence to be paid after a Participant
has both attained age 701/2 and separated from service.

 

(b)                                 2005-2008 Calendar Year Accounts.  Except in
the case of a distribution upon death pursuant to Section 5.6 hereof and subject
to paragraph (d) below, payment with respect to a 2005-2008 Calendar Year
Account under this Plan shall commence at the time selected by the Participant
under the Prior Plan from the list below:

 

(i)                                     upon separation from service,

 

(ii)                                  on the date which is a specified number of
months after separation from service, or

 

(iii)                               on a specified date,

 

PROVIDED that the selection of a payment commencement date with respect to a
2005-2008 Calendar Year Account may be changed in accordance with Section 5.4
below.

 

In no event shall the date for commencement of payments with respect to a
2005-2008 Calendar Year Account occur prior to separation from service, and
notwithstanding any election to the contrary, benefits shall commence to be paid
after a Participant has both attained age 70½ and separated from service.

 

Notwithstanding anything in the foregoing and subject to paragraph (d) below,
payment with respect to a 2005-2008 Calendar Year Account shall be paid (or
shall commence to be paid) on or as soon as practicable after the date
determined pursuant to the above but not later than 30 days after such date.

 

(c)                                  Post-2008 Account.  Except in the case of a
distribution upon death pursuant to Section 5.6 hereof, the single lump sum
payment with respect to a Post-2008 Account under this Plan shall be made on or
as soon as practicable after the date that is six months after the Participant’s
separation from service but not later than 30 days after such date.

 

(d)                                 Six Month Delay for Specified Employees. 
If, at the time the Participant becomes entitled to 2005-2008 Calendar Year
Account payments under the Plan, the Participant is a Specified Employee (as
defined and determined under Code Section 409A), then, notwithstanding any other
provision in the Plan to the contrary, the following provision shall apply. 
2005-2008 Calendar Year Account payments considered deferred compensation under
Code Section 409A which are determined to be payable upon a Participant’s
separation from service as determined under Code Section 409A and not subject to
an exception or exemption thereunder, shall be paid to the Participant on or as
soon as practicable after the date that is six months after the Participant’s
separation

 

8

--------------------------------------------------------------------------------


 

from service but not later than 30 days after such date.  Any such 2005-2008
Calendar Year Account payments that would otherwise have been paid to the
Participant during this six-month period shall instead be aggregated (subject to
the earnings, gains and losses credited to the 2005-2008 Calendar Year Account
during such time) and paid to the Participant pursuant to the preceding
sentence.  Any 2005-2008 Calendar Year Account payments to which the Participant
is entitled to be paid after the date that is six (6) months after the
Participant’s separation from service shall be paid to the Participant in
accordance with the applicable terms of this Plan.

 

5.4                               Change in Payment Selection for 2005-2008
Calendar Year Accounts.  A Participant may change his payment form and payment
commencement date election with respect to a 2005-2008 Calendar Year Account
only upon written notice in a form acceptable to the Administrator, so long as:
(i) the new election is made at least twelve (12) months before the original
payment commencement date, (ii) the new election does not take effect until at
least twelve (12) months after the date on which such election is made, and
(iii) the original payment commencement date is deferred for a period of not
less than five (5) years.

 

5.5                               Source of Benefit Payments.  Any Deferred
Account payable to a Participant or a Participant’s Beneficiary shall be paid
from the general assets of the Company.

 

5.6                               Payment at Death of Participant.  In the event
a Participant dies before payment of his Account under this Plan commences, or
in the event a Participant dies after such payment commences but before he has
received the entire balance in his Account, payment of such Participant’s
Account under this Plan shall commence to the Beneficiary (in the payment form
selected by the Participant with respect to a Participant’s Pre-2005 Account and
2005-2008 Calendar Year Accounts, or in a single lump sum payment with respect
to a Participant’s Post-2008 Account), but with benefit payments to commence on
or as soon as practicable after the Participant’s death but not later than 60
days after such date, if payments had not previously commenced.  So long as an
Account remains in this Plan with respect to a Beneficiary, that Account shall
continue to be credited with earnings, gains and losses, and a Beneficiary may
continue to change Deferred Mutual Funds as provided in Section 4.4.

 

5.7                               Beneficiary Designation.  The Beneficiary or
Beneficiaries who shall receive the Participant’s interest in this Plan in the
event of the Participant’s death shall be identical to the Beneficiary or
Beneficiaries identified under the Qualified Savings Plan.  There shall be no
separate beneficiary election with respect to this Plan.

 

9

--------------------------------------------------------------------------------


 

ARTICLE VI

ADMINISTRATION OF THE PLAN

 

6.1                               Administration by the Company.  The Company,
acting under the supervision of the Compensation Committee, shall be responsible
for the general operation and administration of the Plan and for carrying out
the provisions thereof.

 

6.2                               General Powers of Administration.  All
provisions set forth in the Qualified Savings Plan with respect to the
administrative powers and duties of the Company, expenses of administration, and
procedures for filing claims shall also be applicable with respect to the Plan. 
The Company shall be entitled to rely conclusively upon all tables, valuations,
certificates, opinions and reports furnished by any actuary, accountant,
controller, counsel or other person employed or engaged by the Company with
respect to the Plan.

 

6.3                               409A Compliance.  To the extent any provision
of the Plan or action by the Committee or Company would subject any Participant
to liability for interest or additional taxes under Code Section 409A(a)(1)(B),
or make Pre-2005 Account amounts subject to Code Section 409A, it will be deemed
null and void, to the extent permitted by law and deemed advisable by the
Committee.  It is intended that the Plan will comply with Code Section 409A, and
that the Pre-2005 Account amounts be exempt from Code Section 409A coverage, and
the Plan shall be interpreted and construed on a basis consistent with such
intent.  The Plan may be amended in any respect deemed necessary (including
retroactively) by the Committee in order to preserve compliance with Code
Section 409A and to maintain Code Section 409A exemption for the Pre-2005
Account amounts.  For purposes of this Plan with respect to 2005-2008 Calendar
Year Accounts and Post-2008 Accounts, a “termination of employment”,
“termination”, “retirement” or “separation from service” (or other similar term
having a similar import) under this Plan shall have the same meaning as a
“separation from service” as defined in Code Section 409A.  Nothing in this Plan
(including, without limitation, the preceding) shall be construed as a guarantee
of any particular tax effect for Plan benefits.

 

10

--------------------------------------------------------------------------------


 

ARTICLE VII

AMENDMENT OR TERMINATION

 

7.1                               Amendment or Termination.  The Company intends
the Plan to be permanent but reserves the right, subject to Article IX, to amend
or terminate the Plan when, in the sole opinion of the Company, such amendment
or termination is advisable.  Any such amendment or termination shall be made
pursuant to a resolution of the Compensation Committee and shall be effective as
of the date of such resolution or as specified therein.

 

7.2                               Effect of Amendment or Termination.  No
amendment or termination of the Plan shall directly or indirectly deprive any
current or former Participant or Beneficiary of an Account balance which has
accrued under this Plan prior to the effective date of such amendment or
termination.

 

11

--------------------------------------------------------------------------------


 

ARTICLE VIII

GENERAL PROVISIONS

 

8.1                               Funding.  The Plan is intended to constitute
and at all times shall be interpreted and administered so as to qualify as an
unfunded deferred compensation plan for a select group of management and highly
compensated employees under ERISA.  The Plan at all times shall be entirely
unfunded and the Company shall not be required at any time to segregate any
assets of the Company for payment of any benefits hereunder.  No Participant,
Beneficiary or any other person shall have any interest in any particular assets
of the Company by reason of the right to receive a benefit under the Plan and
any such Participant, Beneficiary or other person shall have only the rights of
a general unsecured creditor of the Company with respect to any rights under the
Plan.

 

Notwithstanding the foregoing, the Company may, in its sole discretion at any
time or from time to time, establish segregated funds, escrow accounts or trust
funds (including through a grantor trust) whose primary purpose would be for the
provision of benefits under this Plan.  If such funds or accounts are
established, however, individuals entitled to benefits hereunder shall not have
any identifiable interest in any such funds or accounts nor shall such
individuals be entitled to any preference or priority with respect to the assets
of such funds or accounts.  These funds and accounts would still be available to
judgment creditors of the Company and to all creditors in the event of the
Company’s insolvency or bankruptcy.

 

8.2                               General Conditions.  Any accounts payable
under the Qualified Savings Plan shall be paid solely in accordance with the
terms and conditions of the Qualified Savings Plan and nothing in this Plan
shall operate or be construed in any way to modify, amend or affect the terms
and provisions of the Qualified Savings Plan.

 

8.3                               No Guaranty of Benefits.  Nothing contained in
the Plan shall constitute a guaranty by the Company or any other entity or
person that the assets of the Company will be sufficient to pay any benefit
hereunder.

 

8.4                               No Enlargement of Employee Rights.  No
Participant or Beneficiary shall have any right to a benefit under the Plan
except in accordance with the terms of the Plan.  Establishment of the Plan
shall not be construed to give any Participant the right to be retained in the
service of the Company, nor to create or confer on any Participant the right to
defer compensation or receive a matching contribution credit with respect to any
future period of service with the Company.  Nothing in the Plan shall interfere
in any way with the right of the Company to terminate a Participant’s service at
any time with or without cause or notice and whether or not such termination
results in any adverse effect on the individual’s interests under the Plan.

 

8.5                               Spendthrift Provision.  No interest of any
person or entity in, or right to receive a benefit under, the Plan shall be
subject in any manner to sale, transfer, assignment, pledge, attachment,
garnishment, or other alienation or encumbrance of any kind; nor may such
interest or right to receive a benefit be taken, either voluntarily or
involuntarily, for the satisfaction of the debts of, or other obligations or
claims against, such person or entity, including claims for alimony, support,
separate maintenance and claims in bankruptcy proceedings.  No Deferred Mutual
Fund Units shall be pledged, hypothecated, or transferred by a Participant other
than by will or the laws of descent and distribution.

 

8.6                               Applicable Law.  The Plan (including, without
limitation, any rules, regulations, determinations or decisions made by the
Committee or Company relating to the Plan) shall be construed and administered
exclusively in accordance with applicable federal laws and the laws of the State
of Delaware, without regard to its conflict of laws principles.

 

8.7                               Small Benefits.  If at any time an Account
payable under this Plan has a value of less than $25,000, the Company shall pay
such Account to the Participant or Beneficiary in a single lump sum in lieu of
any further benefit payments hereunder.

 

8.8                               Incapacity of Recipient.  If any person
entitled to a benefit payment under the Plan is deemed by the Company to be
incapable of personally receiving and giving a valid receipt for such payment,
then, unless and until claim therefor shall have been made by a duly appointed
guardian or other legal representative of such person,

 

12

--------------------------------------------------------------------------------


 

the Company may provide for such payment or any part thereof to be made to any
other person or institution then contributing toward or providing for the care
and maintenance of such person.  Any such payment shall be a payment for the
account of such person and a complete discharge of any liability of the Company
and the Plan therefor.

 

8.9                               Corporate Successor.  The Plan shall not be
automatically terminated by a transfer or sale of assets of the Company or by
the reorganization, merger or consolidation of the Company into or with any
other corporation or entity, but shall be continued after such transfer, sale,
reorganization, merger or consolidation.

 

8.10                        Unclaimed Benefit.  Each Participant shall keep the
Company informed of his current address.  The Company shall not be obligated to
search for the whereabouts of any person.  If the location of a Participant is
not made known to the Company within three (3) years after the date on which
payment of the Participant’s Account may first be made, payment may be made as
though the Participant had died at the end of the three-year period.  If, within
one additional year after such three-year period has elapsed, or, within three
years after the actual death of a Participant, the Company is unable to locate
any Beneficiary for the Participant, then the Company shall have no further
obligation to pay any benefit hereunder to such Participant or Beneficiary or
any other person and such benefit shall be irrevocably forfeited.

 

8.11                        Limitations on Liability.  Notwithstanding any of
the preceding provisions of the Plan, neither the Company nor any individual
acting as an employee or agent of the Company shall be liable to any
Participant, former Participant, Beneficiary or any other person for any claim,
loss, liability or expense incurred in connection with the Plan.

 

8.12                        Duties of Participants and Beneficiaries.  The
Participant and any Beneficiaries of a Participant shall, as a condition of
receiving benefits under this Plan, be obligated to provide the Compensation
Committee with such information as the Compensation Committee shall require in
order to determine Account balances, calculate benefits under this Plan, or
otherwise administer the Plan.

 

8.13                        Taxes and Withholding.  As a condition to any
payment or distribution pursuant to the Plan, the Company may require a
Participant to pay such sum to the Company as may be necessary to discharge its
obligations with respect to any taxes, assessments or other governmental charges
imposed on property or income received by the Participant thereunder.  The
Company may deduct or withhold such sum from any payment or distribution to the
Participant.  For each payroll period in which a Participant defers compensation
or receives a matching contribution credit, or at such other time as the Company
may determine necessary or desirable, the Company may withhold from that portion
of the Participant’s compensation that is not being deferred, in a manner
determined by the Company, the participant’s share of FICA and any other taxes
due; provided, however, that the Company may reduce the applicable amount
deferred if necessary to comply with applicable withholding requirements.

 

8.14                        Treatment for Other Compensation Purposes.  Payments
received by a Participant under the Plan shall not be deemed part of a
Participant’s regular, recurring compensation for purposes of any termination,
indemnity or severance pay laws and shall not be included in, nor have any
effect on, the determination of benefits under any other employee benefit plan,
contract or similar arrangement provided by the Company, unless expressly so
provided by such other plan, contract or arrangement.

 

13

--------------------------------------------------------------------------------


 

ARTICLE IX

CHANGE-OF-CONTROL

 

9.1                               Benefit Rights Upon Change-of-Control.
 Notwithstanding any other provision of the Plan to the contrary, in the event
of a Change-of-Control, the Company or any successor shall be prohibited from
amending or terminating the Plan in any manner so as to deprive, directly or
indirectly, any current or former Participant or Beneficiary of all or any
portion of any Account which has accrued under this Plan prior to the effective
date of such amendment or termination.  Following a Change-of-Control, no action
shall be taken under the Plan that will cause any Pre-2005 Account amounts to be
subject to Code Section 409A coverage, or cause any 2005-2008 Calendar Year
Accounts and Post-2008 Accounts to fail to comply in any respect with Code
Section 409A, in either case without the written consent of the Participant or
Beneficiary (as applicable).

 

Notwithstanding anything to the contrary, and to the extent consistent with Code
Section 409A, on or prior to a Change-of-Control, the Company shall, (i) to the
extent not previously established, establish a grantor trust, and (ii) fund such
grantor trust with a single, irrevocable lump sum contribution which is, when
combined with any other assets already held in the grantor trust, equal to the
value of all vested Accounts under the Plan through the date of such
Change-of-Control.  If a Participant shall continue to be employed by the
Company or any successor after such Change-of-Control, each calendar year the
Company (or any successor) shall, as soon as possible, but in no event later
than 30 days following the end of such calendar year, make an irrevocable
contribution to the grantor trust in an amount that is necessary in order to
maintain an account for the Participant that is equal to his or her vested
Account under the Plan at the end of the applicable calendar year.  After a
Change-of-Control, if the assets of the grantor trust are not sufficient to make
payment of Plan benefits at any time, the Company (or any successor) shall, as
soon as possible, but in no event later than 30 days following notice from the
trustee, make an irrevocable contribution sufficient to enable the trustee to
make such Plan benefit payments.  The Company (or any successor) shall provide
such information as reasonably requested by the trustee in order for the trustee
to fulfill its duties (including, without limitation, making Plan benefit
determinations after a Change-of-Control) under the grantor trust agreement.  As
provided under Section 8.1, the Company shall retain beneficial ownership of all
assets transferred to the grantor trust and such assets will be subject to the
claims of the Company’s creditors.

 

9.2                               Definition of Change-of-Control.  For purposes
of this Plan, a “Change of Control” shall be deemed to have occurred if:

 

(a)                                 Any “Person” (as defined below), excluding
for this purpose the Company or any subsidiary of the Company, any employee
benefit plan of the Company or any subsidiary of the Company, or any entity
organized, appointed or established for or pursuant to the terms of any such
plan which acquires beneficial ownership of common shares of the Company, is or
becomes the “Beneficial Owner” (as defined below) of twenty-five percent (25%)
or more of the common shares of the Company then outstanding; PROVIDED, however,
that no Change of Control shall be deemed to have occurred as the result of an
acquisition of common shares of the Company by the Company which, by reducing
the number of shares outstanding, increases the proportionate beneficial
ownership interest of any Person to twenty-five percent (25%) or more of the
common shares of the Company then outstanding, but any subsequent increase in
the beneficial ownership interest of such a Person in common shares of the
Company shall be deemed a Change of Control; and provided further that if the
Board determines in good faith that a Person who has become the Beneficial Owner
of common shares of the Company representing twenty-five percent (25%) or more
of the common shares of the Company then outstanding has inadvertently reached
that level of ownership interest, and if such Person divests as promptly as
practicable a sufficient number of shares of the Company so that the Person no
longer has a beneficial ownership interest in twenty-five percent (25%) or more
of the common shares of the Company then outstanding, then no Change of Control
shall be deemed to have occurred.  For purposes of this paragraph (a), the
following terms shall have the meanings set forth below:

 

14

--------------------------------------------------------------------------------


 

(i)                                     “Person” shall mean any individual,
firm, limited liability company, corporation or other entity, and shall include
any successor (by merger or otherwise) of any such entity.

 

(ii)                                  “Affiliate” and “Associate” shall have the
respective meanings ascribed to such terms in Rule 12b-2 of the General
Rules and Regulations under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”).

 

(iii)                               A Person shall be deemed the “Beneficial
Owner” of and shall be deemed to “beneficially own” any securities:

 

(A)                               which such Person or any of such Person’s
Affiliates or Associates beneficially owns, directly or indirectly (determined
as provided in Rule 13d-3 under the Exchange Act);

 

(B)                               which such Person or any of such Person’s
Affiliates or Associates has (1) the right to acquire (whether such right is
exercisable immediately or only after the passage of time) pursuant to any
agreement, arrangement or understanding (other than customary agreements with
and between underwriters and selling group members with respect to a bona fide
public offering of securities), or upon the exercise of conversion rights,
exchange rights, rights, warrants or options, or otherwise; provided, however,
that a Person shall not be deemed the Beneficial Owner of, or to beneficially
own, securities tendered pursuant to a tender or exchange offer made by or on
behalf of such Person or any of such Person’s Affiliates or Associates until
such tendered securities are accepted for purchase or exchange; or (2) the right
to vote pursuant to any agreement, arrangement or understanding; provided,
however, that a Person shall not be deemed the Beneficial Owner of, or to
beneficially own, any security if the agreement, arrangement or understanding to
vote such security (a) arises solely from a revocable proxy or consent given to
such Person in response to a public proxy or consent solicitation made pursuant
to, and in accordance with, the applicable rules and regulations promulgated
under the Exchange Act and (b) is not also then reportable on Schedule 13D under
the Exchange Act (or any comparable or successor report); or

 

(C)                               which are beneficially owned, directly or
indirectly, by any other Person with which such Person or any of such Person’s
Affiliates or Associates has any agreement, arrangement or understanding (other
than customary agreements with and between underwriters and selling group
members with respect to a bona fide public offering of securities) for the
purpose of acquiring, holding, voting (except to the extent contemplated by the
proviso to subparagraph (a)(iii)(B)(2) above) or disposing of any securities of
the Company.

 

Notwithstanding anything in this definition of Beneficial Ownership to the
contrary, the phrase “then outstanding,” when used with reference to a Person’s
beneficial ownership of securities of the Company, shall mean the number of such
securities then issued and outstanding together with the number of such
securities not then actually issued and outstanding which such Person would be
deemed to own beneficially hereunder.

 

(b)                                 During any period of two (2) consecutive
years, individuals who at the beginning of such two-year period constitute the
Board and any new director or directors (except for any director designated by a
person who has entered into an agreement with the Company to

 

15

--------------------------------------------------------------------------------


 

effect a transaction described in paragraph (a), above, or paragraph (c), below)
whose election by the Board or nomination for election by the Company’s
shareholders was approved by a vote of at least two-thirds of the directors then
still in office who either were directors at the beginning of the period or
whose election or nomination for election was previously so approved, cease for
any reason to constitute at least a majority of the Board; or

 

(c)                                  The consummation of (i) a plan of complete
liquidation of the Company, (ii) an agreement for the sale or disposition of the
Company or all or substantially all of the Company’s assets, (iii) a plan of
merger or consolidation of the Company with any other corporation, or (iv) a
similar transaction or series of transactions involving the Company (any
transaction described in parts (i) through (iv) of this paragraph (c) being
referred to as a “Business Combination”), in each case unless after such a
Business Combination the shareholders of the Company immediately prior to the
Business Combination continue to own at least seventy-five (75%) of the voting
securities of the new (or continued) entity immediately after such Business
Combination, in substantially the same proportion as their ownership of the
Company immediately prior to such Business Combination.

 

A “Change of Control” shall not include any transaction described in
paragraph (a) or (c), above, where, in connection with such transaction, a
participant and/or any party acting in concert with that participant shall
substantially increase their, his or its, as the case may be, ownership interest
in the Company or a successor to the Company (other than through conversion of
prior ownership interests in the Company and/or through equity awards received
entirely as compensation for past or future personal services).

 

16

--------------------------------------------------------------------------------


 

ARTICLE X

SPECIAL PROVISIONS

 

10.1                        Transfer of Liabilities from Prior Plan.  The
purpose of this Section 10.1 is to provide for the transfer of liabilities from
the Prior Plan to this Plan with respect to Flowco Employees as set forth in the
EMA.

 

(a)                                 Flowco Employees shall be eligible to
participate in this Plan for the 2015 Plan Year to the extent they were eligible
to participate in the Prior Plan immediately prior to the Effective Date.

 

(b)                                 The compensation paid by SPX Corporation and
its subsidiaries to a Flowco Employee  that was recognized under the Prior Plan
immediately prior to the Effective Date shall be credited and recognized for all
applicable purposes under this Plan as though it were compensation from the
Company or its affiliates.

 

(c)                                  On the Effective Date, and subject to such
terms and conditions as the Administrator may establish, all liabilities
attributable to Flowco Employees shall be transferred from the Prior Plan to
this Plan. The Plan shall credit each such Flowco Employee’s Account with an
amount equal to his or her account balance under the Prior Plan as of the
Effective Date.

 

(d)                                 The Plan shall recognize, implement and
honor all deferral and distribution elections made by each Flowco Employee under
the Prior Plan (including, but not limited to, any election to defer any
compensation during the 2015 Plan Year, and how and when such deferral and
matching contribution credits are made).

 

17

--------------------------------------------------------------------------------